IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 39082

STATE OF IDAHO,                                  )      2012 Unpublished Opinion No. 458
                                                 )
       Plaintiff-Respondent,                     )      Filed: May 1, 2012
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
DAVID PARK,                                      )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bingham County. Hon. Darren B. Simpson, District Judge.

       Judgment of conviction and unified sentence of twenty years, with a minimum
       period of confinement of five years, for lewd conduct with a minor under
       sixteen, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Spencer J. Hahn, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       David Park pled guilty to lewd conduct with a minor under sixteen. I.C. § 18-1508. In
exchange for his guilty plea, additional charges were dismissed. The district court sentenced
Park to a unified term of fifteen years, with a minimum period of confinement of five years.
Thereafter, Park filed an application for post-conviction relief, which the district court granted.
A new presentence investigation report and psychosocial evaluation were conducted. Park was
resentenced to a unified term of twenty years, with a minimum period of confinement of five
years. Park filed an I.C.R. 35 motion for a reduction of his sentence, which the district court
denied. Park appeals, challenging the excessiveness of his sentence.



                                                1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Park’s judgment of conviction and sentence are affirmed.




                                                   2